Exhibit 10.8
plainslogoa05.jpg [plainslogoa05.jpg]


August 16, 2018




Willie Chiang




Re:
Grant of Phantom Units



Dear Willie:


I am pleased to inform you that you have been granted 500,000 Phantom Units as
of the above date pursuant to the Company’s 2013 Long-Term Incentive Plan (the
“Plan”). In addition, in tandem with each Phantom Unit you have been granted a
distribution equivalent right (a “DER”). A DER represents the right to receive a
cash payment equivalent to the amount, if any, paid in cash distributions on one
Common Unit of Plains All American Pipeline, L.P. (“PAA” or the “Partnership”)
to the holder of such Common Unit. The terms and conditions of this grant are as
set forth below.


1.
Subject to the further provisions of this Agreement, your Phantom Units shall
vest (become payable in the form of one Common Unit of PAA for each Phantom
Unit) as follows:

a.
Tranche A, which shall consist of 25% of the total number of Phantom Units
covered by this grant letter, shall vest on the later of October 1, 2023 and the
first Distribution Date following the date on which the Partnership generates
distributable cash flow (“DCF”) per common unit on a trailing four quarter basis
of at least $3.00; and

b.
Tranche B, which shall consist of 75% of the total number of Phantom Units
covered by this grant letter, shall vest on the later of October 1, 2023 and the
first Distribution Date following the date on which the Partnership generates
DCF per common unit on a trailing four quarter basis of at least $3.50.



The DCF performance thresholds described in this paragraph shall apply to any
trailing four-quarter period beginning on or after January 1, 2021. Any
remaining Phantom Units that have not vested on or before October 1, 2025, and
any associated DERs (regardless of vesting), shall expire on such date. The DCF
per common unit amounts referenced in this paragraph are subject to adjustment
in the reasonable discretion of the Board to account for significant asset
sales.
2.
Subject to the further provisions of this Agreement, your DERs shall vest
(become payable in cash) as follows: (i) one-third of your DERs shall vest upon
and effective



333 Clay Street, Suite 1600 (77002)     ■ P.O. Box 4648 ■ Houston, Texas
77210-4648 ■ 713-646-4100





--------------------------------------------------------------------------------

Page 2




with the first Distribution Date following the date on which the Partnership
generates DCF per common unit on a trailing four quarter basis of at least
$2.50, (ii) one-third of your DERs shall vest upon and effective with the first
Distribution Date following the date on which the Partnership generates DCF per
common unit on a trailing four quarter basis of at least $2.60, and (iii)
one-third of your DERs shall vest upon and effective with the first Distribution
Date following the date on which the Partnership generates DCF per common unit
on a trailing four quarter basis of at least $2.80. The DCF performance
thresholds described in sections (ii) and (iii) of this paragraph shall apply to
any trailing four-quarter period beginning on or after January 1, 2020. The DCF
per common unit amounts referenced in this paragraph are subject to adjustment
in the reasonable discretion of the Board to account for significant asset
sales.


3.
Your DERs shall not accrue payments prior to vesting.



4.
The number of Phantom Units subject to this award and any DCF per common unit
level required for vesting under paragraphs 1 or 2 above shall be
proportionately reduced or increased for any split or reverse split,
respectively, of the Units, or any event or transaction having a similar effect.



5.
Upon vesting of any Phantom Units, an equivalent number of DERs will expire. Any
such DERs that are vested prior to, or that would vest as of, the Distribution
Date on which the Phantom Units vest, shall be payable on such Distribution Date
prior to their expiration.



6.
In the event of the termination of your employment with the Company and its
Affiliates for any reason (other than in connection with a Change in Status or
by reason of your death or “disability,” as defined in paragraph 7 below), all
of your then outstanding DERs (regardless of vesting) and Phantom Units shall
automatically be forfeited as of the date of termination; provided, however,
that if the Company or its Affiliates terminate your employment other than as a
result of a Termination for Cause, the following provisions shall apply: (i) if
such termination occurs prior to October 1, 2019, 20% of your unvested Phantom
Units shall be deemed nonforfeitable on the date of termination, and shall vest
on the next following Distribution Date; (ii) if such termination occurs after
October 1, 2019 but prior to October 1, 2020, 40% of your unvested Phantom Units
shall be deemed nonforfeitable on the date of termination, and shall vest on the
next following Distribution Date; (iii) if such termination occurs after October
1, 2020 but prior to October 1, 2021, 60% of your unvested Phantom Units shall
be deemed nonforfeitable on the date of termination, and shall vest on the





--------------------------------------------------------------------------------

Page 3




next following Distribution Date; (iv) if such termination occurs after October
1, 2021, any unvested Phantom Units covered by paragraphs 1(a) and 1(b) above
with respect to which the Partnership has, as of the date of termination,
achieved the applicable DCF vesting criteria for such Phantom Units, shall be
deemed nonforfeitable on the date of termination, and shall vest on the next
following Distribution Date; and (v) any DERs associated with such unvested,
nonforfeitable Phantom Units described in clauses (i)-(iv) immediately preceding
shall not be forfeited on the date of termination, but shall vest in accordance
with paragraph 2 above and if vested shall be payable and shall expire in
accordance with paragraph 1 or paragraph 5 above.


7.
In the event of the termination of your employment with the Company and its
Affiliates by reason of your death or your “disability” (a physical or mental
infirmity that impairs your ability substantially to perform your duties for a
period of eighteen months or that the Company otherwise determines constitutes a
“disability”), the following provisions shall apply: (i) if such termination
takes place prior to the second anniversary of the date of this grant, all of
your then outstanding Phantom Units and DERs shall automatically be forfeited as
of the date of termination and (ii) if such termination takes place on or after
the second anniversary of the date of this grant, your then outstanding Phantom
Units shall be deemed nonforfeitable on the date of termination and shall vest
on the next following Distribution Date (and any DERs associated with such
unvested, nonforfeitable Phantom Units shall not be forfeited on the date of
termination, but shall vest in accordance with paragraph 2 above and if vested
shall be payable and shall expire in accordance with paragraph 1 or paragraph 5
above). As soon as administratively practicable after the vesting of any Phantom
Units pursuant to this paragraph 7, payment will be made in cash in an amount
equal to the Market Value of the number of Phantom Units vesting.



8.
In the event of a Change in Status, all of your then outstanding Phantom Units
and tandem DERs shall be deemed 100% nonforfeitable on such date, and such
Phantom Units shall vest in full upon the next Distribution Date.



9.
Upon payment pursuant to a DER, the Company will withhold any taxes due from
your compensation as required by law. Upon vesting of a Phantom Unit, the
Company will withhold any taxes due from your compensation as required by law,
which (in the sole discretion of the Company) may include withholding a number
of Common Units otherwise payable to you.



As used herein, (i) the “Company” refers to Plains All American GP LLC; (ii)
“Distribution Date” means the day in February, May, August or November in any
year (as context dictates) that




--------------------------------------------------------------------------------

Page 4




is 45 days after the end of the most recently completed calendar quarter (or, if
not a business day, the closest previous business day); (iii) “Market Value”
means the average of the closing sales prices for a Common Unit on the New York
Stock Exchange for the five trading days preceding the then most recent “ex
dividend” date for payment of a distribution by the Partnership; and (iv)
“Board” means the board of directors of PAGP GP (defined below).


The phrase “Change in Status” means (A) the termination of your employment by
the Company other than a Termination for Cause, within two and a half months
prior to or one year following a Change of Control (the “Protected Period”), (B)
the termination of your employment by you due to the occurrence during the
Protected Period, without your written consent, of (i) any material diminution
in your authority, duties or responsibilities, (ii) any material reduction in
your base salary or (iii) any other action or inaction that constitutes a
material breach of this Agreement by the Company, or (C) the termination of your
employment by you as a result of your retirement on terms and timing that are
approved by the Board. A termination by you pursuant to (B) above shall not be a
Change in Status unless (1) you provide written notice to the Company of the
condition in (B)(i), (ii) or (iii) that would constitute a Change in Status
within 90 days of the initial existence of the condition and (2) the Company
fails to remedy the condition within the 30-day period following such notice.


The phrase “Change of Control” means, and shall be deemed to have occurred upon
the occurrence of, one or more of the following events:


(i)
any Person (other than Plains GP Holdings, L.P. (“PAGP”) and any affiliate of
PAGP that is controlled by PAGP) becomes the beneficial owner, directly or
indirectly (in one transaction or a series of related transactions and whether
by merger or otherwise), of 50% or more of the membership interest in PAA GP
Holdings LLC, a Delaware limited liability company (“PAGP GP”);

(ii)
any Person (other than PAGP GP, PAGP or any affiliate of PAGP that is controlled
by PAGP) acquires (in one transaction or a series of related transactions and
whether by merger or otherwise) direct or indirect control of the general
partner interest of PAGP;

(iii)
PAGP ceases to retain direct or indirect control (in one transaction or a series
of related transactions and whether by merger or otherwise) of the general
partner of the Partnership; or

(iv)
the consummation of a reorganization, merger or consolidation with, or any
direct or indirect sale, lease, exchange or other transfer (in one transaction
or a series of related transactions) of all or substantially all of the assets
of the Partnership to, one or more Persons (other than PAGP or any affiliates of
PAGP that are controlled by PAGP).







--------------------------------------------------------------------------------

Page 5




As used in this definition, “Person” shall include any “partnership, limited
partnership, syndicate or other group” constituting a “person” within the
meaning of such terms pursuant to Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended.


The phrase “Termination for Cause” shall mean severance of your employment with
the Company or its Affiliates based on your (i) failure to perform the duties
and responsibilities of your position at an acceptable level as reasonably
determined in good faith by the Board, (ii) conviction of or guilty plea to the
committing of an act or acts constituting a felony under the laws of the United
States or any state thereof (or Canada or any province thereof) or any
misdemeanor involving moral turpitude, or (iii) violation of the Company’s Code
of Business Conduct (unless waived in accordance with the terms thereof), in the
case of clauses (i) and (iii), with the specific failure or violation described
to you in writing.


Terms used herein that are not defined herein shall have the meanings set forth
in the Plan or, if not defined in the Plan, in the Seventh Amended and Restated
Agreement of Limited Partnership of Plains All American Pipeline, L.P., as
amended (the “Partnership Agreement”).


This award is intended to either (i) qualify as a “short-term deferral” under
Section 409A of the Internal Revenue Code of 1986, as amended, or (ii) comply
with the provisions of Section 409A. If it is determined that any payments or
benefits to be made or provided under this Agreement do not comply with Section
409A, the parties agree to amend this Agreement or take such other actions as
reasonably necessary or appropriate to comply with Section 409A while preserving
the economic agreement of the parties.


By signing below, you agree that the Phantom Units and DERs granted hereunder
are governed by the terms of the Plan. Copies of the Plan and the Partnership
Agreement are available upon request.




--------------------------------------------------------------------------------

Page 6




In order for this grant to be effective you must designate a beneficiary that
will be entitled to receive any benefits payable under this grant in the event
of your death. Unless you indicate otherwise by checking the appropriate box the
named beneficiaries on this form will serve as your beneficiaries for all
previous LTIP grants. Please execute and return a copy of this grant letter to
me and retain a copy for your records


PLAINS ALL AMERICAN PIPELINE, L.P.


By:    PAA GP LLC, its general partner
By:    PLAINS AAP, L.P., its sole member
By:
PLAINS ALL AMERICAN GP LLC,
its general partner





By:
______________________________

Name:
Greg L. Armstrong

Title:
Chief Executive Officer





Beneficiary Designation
Primary Beneficiary Name
Relationship
Percent (Must total 100%)
 
 
 
 
 
 
 
 
 
Secondary Beneficiary Name
Relationship
Percent (Must total 100%)
 
 
 
 
 
 
 
 
 



¨ Check this box only if designation does not apply to prior grants






_____________________________
Willie Chiang


Units: 500,000            


Dated: _______________________




